In view of the facts that because of financial troubles and decedent's unemployment it was necessary for the parties to sell their interest in the house they had occupied, that thereafter the husband, as far as appears, provided no home for them in which to live, that the wife had to seek employment, and from time to time was employed in domestic service, or other service which required her living at the place of service, that at the time of the husband's death she was employed at the Somerset club some distance out from the city, it seems that the commission may have failed to give sufficient consideration to material parts of the evidence before the referee. The case should be sent back to the commission for rehearing. The fact that the wife did not go into more detail in reference to their financial troubles is not of great weight.